DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4, 5, 6, 10, and 11 are rejected under 35 U.S.C. 102(a)(2) as being unpatentable by Regan et al. (US 2008/0261028)
With respect to claim 1, Regan et al. teach a method for forming a heat transfer decoration, the method comprising: 
ablating a heat transfer sheet using a defocused laser to define at least one plurality of discrete pieces, wherein each discrete piece is separated from adjacent discrete pieces by a gap, based on a shape being created, and 
wherein the discrete pieces together define the heat transfer decoration (paragraphs 0024, 0028, and 0091).
	With respect to claims 2 and 6, Regan et al. teach a heat transfer sheet comprises at least one adhesive layer and at least one film layer disposed on a first surface of the at least one adhesive layer (paragraphs 0028 and 0068).

With respect to claim 10, Regan et al. teach that a periphery of the heat transfer decoration is discontinuous (paragraphs 0024 and 0026).
	With respect to claim 11, Regan et al. teach ablating may occur with a single pass of the defocused laser (see Examples). 
Claims 12 and 15 are rejected under 35 U.S.C. 102(a)(2) as being unpatentable by Regan et al.
Regan et al. teach a method for forming a heat transfer decoration, the method comprising: 
disposing one or more adhesive layers on a first surface of a carrier sheet; 
disposing one or more film layers on an exposed surface of the one or more adhesive layers (paragraphs 0028 and 0068); and,
using a defocused laser, ablating the one or more adhesive layers and the one or more film layers so as to define at least one plurality of discrete pieces on the first surface of the carrier sheet, 
wherein the discrete pieces together define the heat transfer decoration (paragraphs 0024, 0028, and 0091). 
With respect to claim 15, Regan et al. teach that a periphery of the heat transfer decoration is discontinuous (paragraphs 0024 and 0026).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Regan et al. as applied to claim 2 above, and further in view of Ellis et al. (US 5,256,506)
The teachings of claim 2 as described above.
Regan et al. teach that depending on the laser used, the spot size of greater than or equal to about 500 µm (paragraph 0072). Ellis et al. teach that it would have been obvious that laser-induced ablation-transfer comprehends a threshold energy below which no effective material transfer occurs without proper selection of materials and imaging parameters (column 8, lines 24-44).
Allowable Subject Matter
Claims 19-20 are allowed.
Claims 7-9, 13-14, and 16-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONYA M SENGUPTA whose telephone number is (571)272-6019. The examiner can normally be reached Monday-Friday, 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Tucker can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SONYA M SENGUPTA/Primary Examiner, Art Unit 1745